Citation Nr: 1745404	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than March 1, 2010, for the grant of entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel

INTRODUCTION

The Veteran had active duty service from August 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2015, the Veteran testified at a Travel Board hearing before the undersigned.  In March 2016, the issue was remanded for referral to the Director, Compensation Service.


FINDINGS OF FACT

1.  In September 2016, under the provisions of 38 C.F.R. § 4.16(b) (2016), the VA Director of the Compensation Service denied entitlement to an extraschedular total disability rating based on individual unemployability due to service-connected disorders.

2.  From March 1, 2008 to February 28, 2010, the Veteran's residuals of a left knee replacement, left knee scar, right knee degenerative joint disease, and right hip strain were not so severe as to prevent him from engaging in some form of substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

From March 1, 2008 to February 28, 2010, the criteria for the award of an extraschedular total disability evaluation based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran appeals from a July 2011 rating decision that awarded a total disability rating based on individual unemployability, effective March 1, 2010.  At the October 2015 hearing, the Veteran testified that he believed a total disability rating based on individual unemployability was warranted as early as 2007.  He has submitted correspondence indicating that he last worked full time in January 2007, and this was confirmed in a VA Form 21-4192 submitted by the Veteran's former employer.

The Board notes that in the prior March 2016 remand, the Board found that in December 2007, the Veteran first filed a claim for a total disability rating based on individual unemployability, alleging that residuals of a left total knee replacement, as well as his service-connected right ankle and hip disabilities, resulted in limited mobility that prevented him from working.  In an April 2008 rating decision, VA denied entitlement to a total disability rating based on individual unemployability.  

In January 2009, the Veteran submitted another claim for a total disability rating based on individual unemployability, claiming that he had been out of work since January 2007.  This submission expressed timely disagreement with the previous denial of entitlement to a total disability rating based on individual unemployability.  See 38 C.F.R. § 20.201 (2016) (notice of disagreement does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").  Accompanying the claim were new statements from his wife and former coworkers describing how his disabilities impaired his ability to work.  See 38 C.F.R. § 3.156(b).  

In November 2009, VA again denied entitlement to a total disability rating based on individual unemployability.  In a March 2010 correspondence, the Veteran disagreed and requested that his claim for a total disability rating based on individual unemployability "be sent to a higher authority."  38 C.F.R. § 20.201.  

The Board concluded in the March 2016 remand that the claim of entitlement to a total disability rating based on individual unemployability had remained on appeal since 2007.

In a July 2011 rating decision, VA awarded entitlement to a total disability rating based on individual unemployability effective March 1, 2010.  In October 2011, the Veteran timely appealed, claiming entitlement to an earlier effective date.

The Veteran was assigned a total temporary rating due to knee surgery from January 11, 2007 until February 29, 2008.  He argues, however, that between March 1, 2008 and February 28, 2010 post operative residuals of a left knee disability, together with his other service connected disorders prevented him from being able to work.  The Board notes that during the period when the Veteran was granted the temporary total evaluation, a grant of a separate total disability rating based on individual unemployability on the basis of the same disability would be a "duplicate counting of disabilities," for the period prior to March 1, 2008.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board therefore finds that the current period on appeal spans March 1, 2008 until February 28, 2010.

The Board has reviewed all of the evidence of record, but does not find that a total disability rating based on individual unemployability on an extraschedular basis is warranted for the period from March 1, 2008 to February 28, 2010.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.

Here, the Veteran did not meet the schedular criteria prior to March 1, 2010.  Since March 1, 2008, the Veteran was service connected for residuals of a left knee replacement, evaluated as 30 percent disabling, right knee degenerative joint disease, evaluated as 10 percent disabling, a right hip strain, evaluated as 10 percent disabling, and a left knee scar, evaluated as noncompensable.

Entitlement to a total disability rating based on individual unemployability is warranted under 38 C.F.R. § 4.16(b) regardless of the veteran's disability ratings where the service-connected disabilities alone render him unemployable.  The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Director, Compensation Service is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In March 2016, the Board referred this question to the Director, Compensation Service.  The Director issued an Administrative Review in September 2016, in which she found that the Veteran was capable of sedentary employment, and therefore entitlement to a total disability rating on an extraschedular basis was not warranted.  Because the Director determined that an extraschedular evaluation was not warranted, the Board now has jurisdiction to decide the extraschedular claim on the merits.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

The Veteran has provided ample evidence indicating that his residuals of a left knee replacement, along with his right knee and lumbar spine disabilities, prevented him from being able to perform his former employment as a corrections officer.  He has stated that prior to his left knee condition worsening in 2007, he was employed as a guard in a Federal prison.  He has written that working in a prison did not include any possibilities for light duty or sedentary positions. 

The Veteran has submitted numerous written statements from his colleagues and family members describing the significant impact his service-connected disabilities have had on his ability to maintain employment.  A December 2008 letter from prison colleague C.R. stated that the Veteran had to take an early retirement because his disability from his knees prevented him from being able to protect people's lives and safety in the prison.  Prison colleague D.E. wrote that running, standing, and jumping were required in their work at a maximum security prison, and that the Veteran was unable to perform his duties safely because of problems from his knees, requiring him to take early retirement.  Additional letters were also received from colleagues E.F. and L.Q. describing how the Veteran's knee disabilities prevented him from being able to maintain employment.  A June 2009 letter directly from the Veteran's employer stated that the Veteran was unable to perform his duties as a correctional officer due to his knee surgery.

The Board acknowledges that the Social Security Administration also found that the Veteran was disabled due to his left knee condition preventing him from being able to perform his duties as a corrections officer.  

Although the evidence establishes that the Veteran was unable to continue working as a corrections officer, a job which was physically strenuous and required the appellant to stay on his feet and be able to run, jump, and restrain prisoners, the evidence preponderates against finding that the Veteran was unable to secure and follow all forms of substantially gainful employment that were consistent with his education and occupational experience.  

In this regard, the preponderance of the evidence indicates that the Veteran was still capable of performing sedentary employment for the period from March 1, 2008 to February 28, 2010.  The Veteran's treating physician Dr. A.R. wrote in December 2008 that the claimant's left knee disability "would cause permanent work restrictions to limit his walking jumping, and climbing, but he would not be on total disability because of his left knee."  Dr. A.R. also wrote in a January 2009 letter that the Veteran "should be capable of sedentary type work."

An April 2009 evaluation from Dr. C.S. stated that the Veteran should be advised to avoid repetitive stairs, squatting, stooping, kneeling, and pushing, and that activities of daily living should also be modified.  He also wrote, however, that "From a functional perspective, the claimant does not appear to have major problems with limited standing, walking, bending, lifting, or crouching at this time."  He further wrote that "The claimant's ability to maintain concentration and attention to the task, remember, follow simple or complex instructions, and adhere to a work schedule and meet production norms does not appear to be a problem at this time."

The Veteran attended a July 2009 VA examination, and the examiner concluded that the residuals of a left knee replacement would cause pain and stiffness which would exacerbate with physical activity, but "would not hinder his ability to perform sedentary activities or minimal walking activities."

The May 2011 VA examiner wrote that the Veteran would have impairment in running, jumping, and other locomotion associated with higher level job activities, but he had "no apparent functional impairment with respect to sedentary activities of employment."  

For a veteran to prevail on a claim for a total disability evaluation based on individual unemployability due to service connected disorders, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The preponderance of the most probative, medical evidence is against finding that the Veteran was unable to obtain or maintain employment due to his service-connected disabilities alone from March 1, 2008 to February 28, 2010.  While the evidence, including the many statements submitted by the Veteran's colleagues and supervisors, show that he had interference in his occupational functioning while working as a correctional officer, it does not indicate that he would be unable to follow all forms of substantially gainful occupation that are consistent with his education and occupational experience.  Both the July 2009 and May 2011 VA examiners, as well as the Veteran's own treating physician, indicated that the claimant is capable of performing sedentary employment.  The Veteran has not submitted any other medical evidence indicating that he would not, in fact, be capable of performing a sedentary job, nor has he actually asserted that he would be unable to perform all forms of sedentary work.

While the question of employability is ultimately one for the Board, as the fact finder, to decide, the findings of the VA examiners provide highly persuasive evidence regarding whether the Veteran's symptoms would cause any significant occupational impairment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds the VA examiners' opinions to be highly persuasive as they were both based on in-person examinations of the Veteran and review of the claims file and medical records.  The Board places great probative weight on these competent medical opinions concerning the Veteran's capability, and they are uncontradicted by any other medical opinion of record. 

Accordingly, the Board finds, based on the preponderance of the evidence of record, that the Veteran's service-connected disabilities did not preclude him from obtaining and maintaining substantially gainful employment consistent with his education, and the claim for a total disability evaluation based on individual unemployability due to service connected disorders, on an extraschedular basis, from March 1, 2008 to February 28, 2010, is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

Entitlement to a total disability evaluation based on individual unemployability, including on an extraschedular basis, prior to March 1, 2010, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


